       Case 2:19-cv-02415-KJM-DB Document 6 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE E. GEORGE,                               No. 2:19-cv-2415 KJM DB PS
12                       Plaintiff,
13            v.                                        ORDER
14    OCEAN TRANS LLC, et al.,
15                       Defendants.
16

17           Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge as provided by Local Rule 302(c)(21).

19           On October 13, 2020, the magistrate judge filed findings and recommendations, which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////

                                                        1
      Case 2:19-cv-02415-KJM-DB Document 6 Filed 01/25/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed October 13, 2020 (ECF No. 5) are adopted in
 5   full;
 6           2. Plaintiff’s December 2, 2019 complaint (ECF No. 1) is dismissed without prejudice;
 7   and
 8           3. This action is closed.
 9   DATED: January 25, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
